DETAILED ACTION
This office action is in response to the amendments filed on 6/8/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
Applicant’s amendments filed on 6/8/2022, responding to the office action mailed on 3/21/2022, have been entered. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 11-18. Claims 1-10 and 19-22 are canceled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/23/2020 and 5/7/2021 are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaji (US 6,072,215) in view of Um (US 2014/0197479).
With respect to Claim 11, Kawaji shows (Fig. 22) most aspects of the current invention including a semiconductor device comprising:
a substrate (10) having a groove formed on a main surface of the substrate; 
a drift region (15) of a first conductivity type, the drift region being disposed from a first sidewall of the groove to a bottom part of the groove
a well region (16) of a second conductivity type, the well region being disposed in the first sidewall of the groove to be connected to the drift region
a first semiconductor region (18) of the first conductivity type, the first semiconductor region being disposed on a surface of the well region in the first sidewall of the groove to be away from the drift region;
a second semiconductor region (20) of the first conductivity type, the second semiconductor region being disposed at the bottom part of the groove to adjoin to the drift region to be adjacent to a second sidewall of the groove, and in proximity to the second sidewall to be opposed to the first sidewall of the groove well region via the drift region
a gate electrode (76) opposed to the well region, the gate electrode being disposed in a gate trench that has an opening extending over the upper surfaces of the well region and the first semiconductor region and extends in a depth direction of the groove
However, Kawaji does not show the well region being connected to the drift region at the bottom part of the groove.
On the other hand, Um shows (Fig 1) a semiconductor device comprising a substrate (110) having a groove formed on a main surface of the substrate, a drift region (102) of a first conductivity type, the drift region being disposed from a first sidewall of the groove to a bottom part of the groove, a well region (104b) of a second conductivity type, the well region being disposed in the first sidewall of the groove to be connected to the drift region and being connected to the drift region at the bottom part of the groove (par 50). Um teaches doing so to reduce the intensity of an electric field so that an excessively large electric field is not applied to the gate oxide layer and to prevent a first semiconductor region from directly contacting the drift region (par 56).
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the well region being connected to the drift region at the bottom part of the groove in the device of Kawaji to reduce the intensity of an electric field so that an excessively large electric field is not applied to the gate oxide layer and to prevent a first semiconductor region from directly contacting the drift region.
With respect to Claim 12, Kawaji shows (Fig. 22) the well region is disposed on a surface of the drift region in the first sidewall of the groove.
With respect to Claim 13, Um shows (Fig 1) wherein the substrate is an insulating substrate (par 51).

With respect to Claim 18, Kawaji shows (Fig. 22) a first main electrode (44) disposed on a surface of the first semiconductor region in the first sidewall of the groove and electrically connected to the first semiconductor region, a second main electrode (46) disposed in the groove to be opposed to the first main electrode and electrically connected to the second semiconductor region, an isolation insulating film (80) disposed between the first main electrode and the second main electrode and filling the inside of the groove, wherein a portion of the isolation insulating film, the portion sandwiched between the first main electrode and the second main electrode, is divided by a dividing groove extending in parallel with the first sidewall of the groove.
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaji (US 6,072,215) in view of Um (US 2014/0197479) and in further view of Kitagawa (US 2011/0210391).
With respect to Claim 14, Kawaji shows (Fig. 22) most aspects of the current invention. However, Kawaji does not show at least a portion of the drift region has a structure in which a first conductivity type region and a second conductivity type region are disposed alternately along a longitudinal direction of the groove in which the first sidewall extends.
On the other hand, Kitagawa shows (Fig 10) a semiconductor device comprising a substrate (31) having a groove formed on a main surface of the substrate, a drift region (32) of a first conductivity type, the drift region being disposed from a first sidewall of the groove to a bottom part of the groove, at least a portion of the drift region has a structure in which a first conductivity type region (22) and a second conductivity type region (21) are disposed alternately along a longitudinal direction of the groove in which the first sidewall extends (par 63). Kitagawa teaches doing so to use a super junction structure, to reduce the resistance of the drift region by increasing the carrier concentration of the first conductivity type region connected to the base region (par 64).
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein at least a portion of the drift region has a structure in which a first conductivity type region and a second conductivity type region are disposed alternately along a longitudinal direction of the groove in which the first sidewall extends in the device of Kawaji to use a super junction structure, to reduce the resistance of the drift region by increasing the carrier concentration of the first conductivity type region connected to the base region.
With respect to Claim 15, Kitagawa shows (Fig 10) at least the portion of the drift region (32) disposed at the bottom part of the groove has a structure in which a first conductivity type region (22) and a second conductivity type region (21) are layered along the depth direction of the groove (par 63).
With respect to Claim 16, Kitagawa shows (Fig 10) wherein impurity concentrations of the first conductivity type region and the second conductivity type region are set such that the first conductivity type region and the second conductivity type region are depleted by a depletion layer that spreads from a pn junction formed at the boundary between the first conductivity type region and the second conductivity type region, in an off state in which main electrical current flowing between the first semiconductor region and the second semiconductor region is cut off (par 63-64).

With respect to Claim 17, Kitagawa shows (Fig 10) wherein impurity concentrations of the first conductivity type region and the second conductivity type region are set such that the first conductivity type region and the second conductivity type region are depleted by a depletion layer that spreads from a pn junction formed at the boundary between the first conductivity type region and the second conductivity type region, in an off state in which main electrical current flowing between the first semiconductor region and the second semiconductor region is cut off.
Response to Arguments
Applicant’s amendments filed on June 8, 2022 in response to the office action mailed on 3/21/2022 has been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 11-18 have been considered but are moot because the arguments do not rely on the references being used in the current rejection. The current office action is therefore Final.
Conclusion
THIS ACTION IS MADE FINAL. A shortened statutory period for response to this action is set to expire THREE months from the mailing date of this action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                       
/Q. B./
Examiner, Art Unit 2814
  
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814